Citation Nr: 0433923	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  99-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher evaluation for a lumbar strain 
with herniated nucleus pulposus and radicular pain, evaluated 
as 20 percent disabling for orthopedic symptoms of the lumbar 
spine, with a separate 20 percent rating for radiculopathy of 
the right lower extremity, and a separate 10 percent rating 
for radiculopathy of the left lower extremity.

2.  Entitlement to an effective date earlier than September 
23, 2002, for assignment of separate evaluations for lumbar 
spine radiculopathy of the right and left lower extremities.



REPRESENTATION

Appellant represented by:	Clayte Binion, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.  He also had active duty for training from 
May 20, 1978, to June 3, 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  The 
Board denied the veteran's appeals in July 2000.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, the 
Court granted a joint motion to vacate the Board's decision 
and remand the case to the Board.  The Board remanded the 
claims to the RO for additional development in September 
2001.  A claim for service connection for a back disorder 
which had been on appeal was granted by the RO in February 
2002.  The veteran subsequently perfected an appeal with 
respect to the rating assigned for the disorder and the 
effective date of separate compensable ratings for 
radiculopathy of the right and left lower extremities.  

The case was returned to the Board for further appellate 
review.  In September 2003, the Board denied the request to 
reopen a claim for service connection based on new and 
material evidence.  The Board also found that additional 
development was required with respect to the two newly 
appealed issues.  Accordingly, those issues were remanded by 
the Board to the VA Appeals Management Center.  The case has 
now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In December 2004, the veteran's attorney submitted additional 
relevant evidence consisting of recent VA medical treatment 
records pertaining to the veteran's service-connected back 
disorder.  That evidence was, in accordance with 38 C.F.R. 
§ 20.1304(a), submitted within 90 days of certification of 
the appeal to the Board.  The Board further notes that the 
veteran has not submitted a written waiver of his right to 
have the evidence reviewed by the RO pursuant to 38 C.F.R. 
§ 20.1304.  Therefore, the Board is precluded from 
considering that evidence in the first instance.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again review the record 
including the additional evidence 
received since the issuance of the last 
SSOC, and determine whether the 
appellant's claims may now be granted.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




